Case 3:17-cv-00601-MHL Document 88-1 Filed 03/29/19 Page 1 of 1 PageID# 1272




                                    EXHIBITS

I hereby certify that the foregoing information and attached exhibits are truthful and correct

under penalties of perjury.




                    Signed:     _ /^          /1 O                    Re^ct^Jiy submted,

                                                                                       \Qri,pro se




                  EXHIBITS TO ACCOMPANY


                     MOTION TO INTERVENE




                                                27
